Case: 2:21-cv-00025-DLB-EBA Doc #: 1 Filed: 02/23/21 Page: 1 of 12 - Page ID#: 1



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF KENTUCKY
                                    NORTHERN DIVISION
                                       AT COVINGTON

       DARRICK C. SCHREINER                          :    Case No:
       113 West Conwell Street                       :
       Aurora, IN 47001                              :    Judge:
                                                     :
                Plaintiff,                           :
                                                     :
         -vs-                                        :
                                                     :
       WILD FLAVORS, INC.                            :
       A/K/A ADM WILD FLAVORS                        :
       C/O CT Corporation System                     :
       306 W Main Street                             :
       Frankfort, KY 40601                           :
                                                     :
                Defendant.                           :


                             COMPLAINT WITH JURY DEMAND



       Darrick C. Schreiner states the following for his Complaint against Wild Flavors, Inc.:
                                            PARTIES
       1.       Plaintiff Darrick C. Schreiner           Schreiner                     Aurora, IN.

                                                                   Defendant Wild Flavors, Inc.

       2.       Wild Flavors, Inc. a/k/a ADM Wild Flavors

registered with the Kentucky Secretary of State doing business in Kenton County, Kentucky.

Defendant employs over 300 employees and engages in interstate commerce. Defendant is a

supplier of natural flavors, ingredients, and systems for the food and beverage industry. Defendant

has multiple departments and different types of physical labor and office work jobs for its hundreds

of employees.




                                                 1
Case: 2:21-cv-00025-DLB-EBA Doc #: 1 Filed: 02/23/21 Page: 2 of 12 - Page ID#: 2



                                JURISDICTION AND VENUE

       3.      This Court has jurisdiction to hear this case under 28 U.S.C. § 1331 because Mr.

Schreiner

       4.      Mr. Schreiner also states claims under the laws of the State of Kentucky. These

claims are inherently related to the other claims in this case, over which this Court has original

jurisdiction, that they are a part of the same case or controversy under Article III of the United

States Constitution. Accordingly, this Court has supplemental jurisdiction of these claims under

28 U.S.C. § 1367.

       5.      Venue is proper in this Court because the transactions and occurrences occurred in

Erlanger, Kentucky.

       6.      Mr. Schreiner made a claim with the Equal Employment Opportunity Commission

and received a right to sue letter from the Commission.

                                   BACKGROUND FACTS

       7.      Mr. Schreiner began working for Defendant in 2015 as a full-time employee and

was a full-time employee until Defendant terminated him.

       8.      Mr. Schreiner was qualified for his position and he received great performance

reviews.

       9.      In fact, Defendant promoted Mr. Schreiner and Mr. Schreiner received accolades

from Defendant and many others regarding his superior performance.

       10.     Mr. Schreiner is well-                                              management.




                                                2
Case: 2:21-cv-00025-DLB-EBA Doc #: 1 Filed: 02/23/21 Page: 3 of 12 - Page ID#: 3




         11.    When Mr. Schreiner started working for Defendant, his job duties required him

 to run dry blend machines.

         12.    Mr. Schreiner started working for Defendant as a dry blend operator and

 Defendant eventually promoted him to a team lead because of his outstanding work

 performance.

         13.    Most of the dry blend machine operating work did not require much physical

 endurance other than operating the controls of the machine and loading the product into the

 blender.

         14.    The heaviest item Mr. Schreiner would need to lift as a dry blend operator was

 approximately fifty pounds.

         15.    Mr. Schreiner worked as a dry blend operator until Defendant terminated him.

         16.    In approximately May of 2019, Mr. Schreiner injured his bicep in a work-related

 accident.

         17.    Indeed, Mr. Schreiner suffered a ruptured bicep tendon.

         18.    The injury was severe. Because of his injury, Mr. Schreiner was unable to cook,

 clean, lift, pull, and adequately sleep. Likewise, Mr. Schreiner was unable to use his left arm

 for most activities and his bicep had difficulty engaging and disengaging.

         19.    When Mr. Schreiner injured himself at work, his managers attempted to thwart



         20.    Defendant told Mr. Schreiner to take some ibuprofen and his pain would go

 away.

         21.    Mr. Schreiner did seek medical attention and was about to take an MRI until the

 doctor spoke with Defendant and the doctor changed his mind and did not take the MRI.



                                                3
Case: 2:21-cv-00025-DLB-EBA Doc #: 1 Filed: 02/23/21 Page: 4 of 12 - Page ID#: 4




        22.      A week later, Mr. Schreiner returned to the doctors and took an MRI.

        23.      The MRI showed the torn bicep and the doctor recommended Mr. Schreiner

 undergo surgery.

        24.      Mr. Schreiner underwent the surgery and returned to work.

        25.      When Mr. Schreiner returned to work, he was limited in the amount of lifting he

 could do with one arm.

        26.      However, he was able to complete his job duties with only one arm.

        27.      Mr. Schreiner underwent physical therapy after his surgery.

        28.      The physical therapy required him to allow time for his arm to rest to fully

 recover.

        29.      After a long period attempting

 work restrictions so his arm could rest and fully recover.                    s opinion that Mr.

                                      and failure to fully recover was because he was using his

 arm too much at work and was not allowing resting and recovery time.

        30.      Indeed, months after the work-related accident, Mr. Schreiner was still in severe

 pain and his range of movement in his arm was severely limited.

 had significant immobility and he had great difficulty lifting and pulling.

        31.      These work restrictions included a maximum of 40 hours a week of working and

 a 50-pound weight restriction.

        32.      Before requesting accommodations, Mr. Schreiner regularly worked over 40-

 hours a week.

        33.

 his arm to fully heal.




                                                  4
Case: 2:21-cv-00025-DLB-EBA Doc #: 1 Filed: 02/23/21 Page: 5 of 12 - Page ID#: 5




         34.     When Mr. Schreiner first prese

 accommodations, Defendant badgered him with questions and wanted to know why he needed

 the accommodations.

         35.

 accommodation was medically necessary and had Mr.                     doctor answer additional

 questions and fill out additional paperwork.

         36.     Mr. Schreiner had his doctor fill out the requested documentation.

         37.     Not surprisingly

 explanations and again had him fill out more paperwork.

         38.     Defendant even accused Mr. Schreiner of forging



         39.     Thus, Defendant played armchair doctor and accused Mr. Schreiner of not

 needing an accommodation.

         40.     Likewise,

 restrictions.

         41.     Defendant allowed Mr. Schreiner to work with accommodations for a short

 period of time. However, Defendant eventually terminated him claiming it



         42.     Days after Mr. Schreiner requested accommodations, Defendant demoted him

 from the team lead position.

         43.     This was strange to Mr. Schreiner because his supervisor informed Defendant

 that he needed an employee to do the work Mr. Schreiner was doing while on limited work

 duty.




                                                5
Case: 2:21-cv-00025-DLB-EBA Doc #: 1 Filed: 02/23/21 Page: 6 of 12 - Page ID#: 6




          44.   Mr. Schreiner could perform all job duties with the requested accommodations.

          45.

          46.   Likewise, Defendant decided to terminate Mr. Schreiner within weeks of



          47.   Upon information and belief, Defendant replaced Mr. Schreiner with a non-

 disabled person.

          48.   Defendant would not allow Mr. Schreiner to use his personal time off

                        Instead, Defendant required Mr. Schreiner to make up the missed time

 and come in and work on the weekend. This required Mr. Schreiner to work over 40-hours a

 week.

          49.   Mr. Schreiner                                             actions.


                                  CLAIMS FOR RELIEF

                                         COUNT I
                          Disability Discrimination and Failure to
                                  Accommodate Under the
                              Americans with Disabilities Act

          50.   Mr. Schreiner restates and incorporates all paragraphs.

          51.   The Americans with Disabilities Act, 42 U.S.C. § 12101, et seq., prohibits



 to job application procedures, the hiring, advancement, or discharge of employees, employee

 compensation, job training, and other terms, conditions, and privileges of                    42

 U.S.C.

 § 12112.

          52.   Because Mr. Schreiner                         limit at least one of his major life




                                               6
Case: 2:21-cv-00025-DLB-EBA Doc #: 1 Filed: 02/23/21 Page: 7 of 12 - Page ID#: 7




 activities, he is an individual with a disability under the ADA.

         53.      Mr. Schreiner was fully qualified for his position and he could perform all the

 essential functions of the position.

         54.      Defendant is a covered employer to which the ADA applies.

         55.      Defendant terminated Mr. Schreiner from employment solely because Mr.

 Schreiner had a disability or because Defendant perceived or regarded Mr. Schreiner as having

 a disability.

         56.      Mr. Schreiner was ready, willing, and able to perform his job duties with a

 reasonable accommodation.

         57.                                             saying that he could perform the

 essential job duties with limited accommodations.

         58.      Defendant harassed Mr. Schreiner about his disability and had his doctor fill

 out paperwork several times because Defendant believed that the accommodations were not

 medically necessary.

         59.      Defendant terminated Mr. Schreiner because of his disability and request for

 accommodations.

         60.      Defendant informed Mr. Schreiner that it could no longer accommodate him and

 terminated him.

         61.      Defendant made no individualized assessment to determine whether Mr.

 Schreiner could perform the essential job functions or whether a reasonable accommodation

 would enable him to be employed.

         62.                                      Schreiner based on of his disability or perceived

 disability and               failure to make an individualized assessment to determine whether



                                                  7
Case: 2:21-cv-00025-DLB-EBA Doc #: 1 Filed: 02/23/21 Page: 8 of 12 - Page ID#: 8




 Mr. Schreiner could be employed or whether a reasonable accommodation would enable him

 to be employed by Defendant violated the ADA.

        63.       As a result of             actions, Mr. Schreiner has suffered and will continue

 to suffer both economic and non-economic harm.

        64.       Defendant terminated Mr. Schreiner because he had a disability and because it

 did not want to accommodate his disability.

        65.

 Mr. Schreiner.

                                          COUNT II
                     Retaliation Under the Americans with Disabilities Act

        66.       Mr. Schreiner restates and incorporates all paragraphs.

        67.

 because such individual has opposed any act or practice made unlawful by this chapter or

 because such individual made a charge, testified, assisted, or participated in any manner in an

                                                                          12203(a).

        68.       Mr. Schreiner

 believed he was being discriminated against because of his injuries.

        69.       Defendant terminated Mr. Schreiner within weeks of informing Defendant that



        70.       Defendant demoted Mr. Schreiner in a different work position when he requested

 disability accommodations.

        71.                              s retaliation, Mr. Schreiner has suffered and will

 continue to suffer both economic and non-economic harm.

        72.       Defendants actions were willful and in a conscious disregard of the rights of



                                                  8
Case: 2:21-cv-00025-DLB-EBA Doc #: 1 Filed: 02/23/21 Page: 9 of 12 - Page ID#: 9




 Mr. Schreiner.

                                           COUNT III
                        Disability and Perceived Disability Discrimination
                                   Under KRS § 344.010 et seq.

         73.      Mr. Schreiner restates and incorporates all paragraphs.

         74.      Mr. Schreiner has disabilities regarding his arm that required a surgery and

 lengthy physical therapy.


         75.      Mr. Schreiner was fully qualified for his position and he could perform all the

 essential functions of the position.

         76.      Mr.               injuries substantially limits at least one of his major life

 activities.

         77.      Defendant was aware of Mr. Schreiner s disabilities.

         78.      However, Mr. Schreiner                             saying that he could perform

 the essential job duties with limited accommodations.

         79.      Defendant harassed Mr. Schreiner about his disability and had his doctor fill out

 paperwork several times because Defendant believed that the accommodations were not

 medically necessary.

         80.      Indeed, Defendant constantly harassed Mr. Schreiner about the need for

 accommodations.

         81.      Defendant discriminated against Mr. Schreiner because of his disabilities.

         82.      Defendant terminated Mr. Schreiner because it did not want to accommodate his

 disabilities.

         83.      Mr. Schreiner suffered an adverse employment action because of his disabilities

 or perceived disabilities.


                                                  9
Case: 2:21-cv-00025-DLB-EBA Doc #: 1 Filed: 02/23/21 Page: 10 of 12 - Page ID#: 10




         84.                                                     Schreiner has suffered and will

  continue to suffer both economic and non-economic harm.

         85.     Defendants actions were willful and in a conscious disregard of the rights of Mr.

  Schreiner.

                                           COUNT IV
                         Disability Retaliation Under KRS § 344.010 et
                                               seq.

         86.     Mr. Schreiner restates and incorporates all paragraphs.

         87.     Mr. Schreiner took time off work for a disability.

         88.                                                                          Schreiner for

  requesting a disability accommodation.

         89.     Mr. Schreiner provided a               note claiming he was safe to work for

  Defendant with limited accommodations.

         90.     Mr. Schreiner could perform the essential job functions with limited

  accommodations.

         91.     Defendant terminated Mr. Schreiner because it did not want to accommodate his

  accommodations.

         92.     Mr. Schreiner complained to Defendant because he believed he was being

  discriminated against because of his disabilities and was terminated shortly after this complaint.

         93.     Mr. Schreiner                                              retaliation.

         94.     Defendants actions were willful and in a conscious disregard of the rights of Mr.

  Schreiner.




                                                 10
Case: 2:21-cv-00025-DLB-EBA Doc #: 1 Filed: 02/23/21 Page: 11 of 12 - Page ID#: 11




                                        COUNT V
                                               Retaliatory Discharge
                          Under KRS § 342.197 et seq. and Kentucky
                                      Common Law

         95.     Mr. Schreiner restates and incorporates all paragraphs.

         96.     KRS § 342.197 states that        [n]o employee shall be harassed, coerced,

  discharged, or discriminated against in any manner whatsoever for filing and pursuing a lawful



         97.     Mr. Schreiner injured himself on the job while working for Defendant.

         98.     When Mr. Schreiner injured himself at work, his managers attempted to thwart



         99.     Because of the workplace injury, Mr. Schreiner required a surgery and months

  of physical therapy.

         100.    Weeks after Mr. Schreiner informed Defendant that he intended to file a

                                                                  to pursue the claim, Defendant

  terminated him.

         101.    Mr. Schreiner

         102.    Mr. Schreiner                                    on claim was a substantial and



         103.    Mr. Schreiner suffered damages and will continue to suffer damages because of

  Defendants retaliatory discharge.

         104.    Defendants actions were willful and in a conscious disregard of the rights of Mr.

  Schreiner.




                                                11
Case: 2:21-cv-00025-DLB-EBA Doc #: 1 Filed: 02/23/21 Page: 12 of 12 - Page ID#: 12




     WHEREFORE, Mr. Schreiner respectfully requests that this Court find for him and award

  him the following:

                 a. Compensatory damages;

                 b. Statutory damages;

                 c. Interest;

                 d. Punitive damages;

                 e. Attorney fees;

                 f. Costs;

                 g. Litigation expenses; and

                 h. All other relief this Court deems proper.


                                               Respectfully Submitted,

                                               /s/ Robert L. Thompson
                                               Robert L. Thompson (OH: 98126/ KY: 98791)
                                               THOMPSON LEGAL LLC
                                               10529 Timberwood Circle, Unit B
                                               Louisville, KY 40223
                                               P: (502) 366-2121
                                               F: (502) 438-9999
                                               Robert@RthompsonLegal.com
                                               Attorney for Plaintiff


                                         JURY DEMAND

         Plaintiff demands a trial by jury on all triable issues.


                                               /s/ Robert L. Thompson
                                               Robert L. Thompson (OH: 98126/ KY: 98791)




                                                  12
